Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ANHYDROUS LIQUID-PHASE EXFOLIATION OF PRISTINE ELECTROCHEMICALLY-ACTIVE GES NANOSHEETS

Examiner: Adam Arciero	SN: 16/755,680	Art Unit: 1727          December 2, 2022

DETAILED ACTION
Applicant’s response filed on September 02, 2022 has been received. The response has overcome the previous rejection, however upon further consideration a new ground of rejection is made below. Claims 1-24 are currently pending. Claims 1-3, 7-12, 16-21 and 23 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 1-22 and 24 have been withdrawn because Applicant has amended the claims. The rejection on claim 23 stands.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims each recite “few-layer crystalline GeS” and then claim wherein the “few-layer crystalline GeS” can comprise a mono-layer GeS. It is unclear how a few layers of GeS can comprise a single layer of GeS. 

The term “substantially” in claim 23 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution the Examiner will construe the claims to read without the word “substantially”.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Mahler and Gupta on claims 1-9 and 12-20 are withdrawn because Applicant’s arguments are persuasive.

The claim rejections under 35 USC 103(a) as being unpatentable over Mahler, Gupta and Hyun on claims 10-11 are withdrawn because Applicant’s arguments are persuasive.

The claim rejections under 35 USC 103(a) as being unpatentable over Mahler, Gupta and Hyun on claims 21-24 are withdrawn because Applicant’s arguments are persuasive.

Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahler (US 2014/0287237 A1; as found in IDS dated 04/13/2020).
As to Claims 1, 4-7, 12-15, 17 and 20, Mahler discloses a method of producing a monosheet material nanosheet material such as GeS or CdSe, the method comprising contacting an initial nanosheet dispersed in an anhydrous organic medium such as thioacetamide and octylamine (Mahler does not mention the presence of water) with solution of a precursor comprising CdSe (or GeS) and sonicating the solution for 5 minutes (paragraphs [0046, 0070-73, 0075 and 0221]; claims 23-24). At the time of the invention, it would have been obvious to one of ordinary skill in the art to sonicate a mixture of an anhydrous fluid medium with bulk GeS because Mahler teaches that a nanosheet with increased stability can be provided (paragraph [0048]).
As to Claims 2-3, 8-9 and 18-19, Mahler teaches wherein the thickness of the nanosheet is less than 1 micron (paragraph [0046]). This range overlaps with the claimed range. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the thickness of the nanosheets of modified Mahler to comprise the claimed thickness because Mahler teaches that a nanosheet with increased stability can be provided (paragraph [0048]).
As to Claim 16, Mahler discloses the step of centrifuging a suspension of nanoplatelets (paragraph [0207]).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahler (US 2014/0287237 A1; as found in IDS dated 04/13/2020) as applied to claims 1-9 and 12-20 above and in further view of Hyun et al. (KR 101400524 B1; using machine translation provided by Espacenet).
As to Claims 10-11, Mahler does not specifically disclose incorporating the monolayer GeS into a device.
However, Hyun et al. teaches of manufacturing a GeS nanoparticle and incorporating it into a negative electrode of a lithium secondary battery (Abstract). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Mahler to incorporate the monolayer GeS into a negative electrode of a lithium secondary battery because Hyun et al. teaches that a battery that solves the problem with a reduction in capacity and lifetime due to volume expansion during cycling can be provided (paragraph [0039]). 

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahler (US 2014/0287237 A1; as found in IDS dated 04/13/2020) in view of Hyun et al. (KR 101400524 B1; using machine translation provided by Espacenet).
As to Claims 21-24, Mahler discloses a method of producing a monosheet material nanosheet material such as GeS or CdSe, the method comprising contacting an initial nanosheet dispersed in an anhydrous organic medium such as thioacetamide and octylamine (Mahler does not mention the presence of water) with solution of a precursor comprising CdSe (or GeS) and sonicating the solution for 5 minutes (paragraphs [0046, 0070-73, 0075 and 0221]; claims 23-24). At the time of the invention, it would have been obvious to one of ordinary skill in the art to sonicate a mixture of an anhydrous fluid medium with bulk GeS because Mahler teaches that a nanosheet with increased stability can be provided (paragraph [0048]).
However, Hyun et al. teaches of manufacturing a GeS nanoparticle and incorporating it into a negative electrode active material (which is inherently provided onto a current collector; see MPEP 2112) of a lithium secondary battery (Abstract and paragraph [0039]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Mahler to incorporate the monolayer GeS into a negative electrode of a lithium secondary battery because Hyun et al. teaches that a battery that solves the problem with a reduction in capacity and lifetime due to volume expansion during cycling can be provided (paragraph [0039]). 

Response to Arguments
Applicant’s arguments, see Remarks, filed September 02, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727